Filed 9/22/22 In re S.S. CA2/6
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 In re S.S., a Person Coming                                 2d Juv. No. B320672
 Under the Juvenile Court Law.                          (Super. Ct. No. 21JD-00047-001)
                                                           (San Luis Obispo County)
 RYAN S.,

      Petitioner,

 v.

 SAN LUIS OBISPO COUNTY
 SUPERIOR COURT,

      Respondent,

 DEPARTMENT OF SOCIAL
 SERVICES, SAN LUIS
 OBISPO COUNTY,

      Real Party in Interest.


      Ryan S. (father) petitions for extraordinary writ relief after
the juvenile court, at a contested six-month review hearing,
terminated reunification services and set this dependency matter
for a permanent placement hearing. (Welf. & Inst. Code, §
366.26; Cal. Rules of Court, rule 8.452.)1 Father contends
substantial evidence does not support the juvenile court’s finding
that the San Luis Obispo County Department of Social Services
(department) provided him reasonable services. He also contends
his due process rights were violated. We deny the petition.
              FACTS AND PROCEDURAL HISTORY
       In April 2021, three-month-old S.S. was removed from her
parents’ custody after law enforcement conducted a probation
search of the family home and found methamphetamine, drug
paraphernalia, synthetic urine, and two boxes of shotgun shells
that were located in S.S.’s bedroom closet. Father and mother
were arrested. S.S. was placed with paternal grandmother,
Kelley S.
        Father and mother have a history with the department,
including seven referrals since S.S.’s birth in December 2020. At
the time of her birth, S.S. and mother both tested positive for
amphetamine. After father and mother were arrested following
the probation search, the department filed a dependency petition
pursuant to section 300, subdivision (b)(1) alleging that S.S. was
at risk due to father and mother’s substance abuse.
                Jurisdiction and Disposition Hearing
       The jurisdiction and disposition report prepared in June
2021, indicated that father had met with Drug and Alcohol
Services (DAS) for a screening assessment in early May 2021.
Father reported that in the last 12 months, he used cannabis,


      1 All further statutory references are to the Welfare and
Institutions Code, unless otherwise stated.




                                2
alcohol, and Vicodin. It was later determined that father’s
assessment was invalid because he had not disclosed an accurate
history of his drug use. He was referred back to DAS for
additional assessment and treatment services.
       In July 2021, prior to the jurisdiction and disposition
hearing, the department filed an addendum report that detailed
recent events surrounding father’s substance abuse. He was
charged with preparing or offering false evidence, and a felony
enhancement, after he was caught using a cheating device during
a drug test for probation. (Pen. Code, § 134.) He also admitted to
his probation officer that he had recently used fentanyl and
Xanax.
      Five days later, father was again caught using a cheating
device during a random drug test for DAS. He left without
providing a sample. In the meantime, father had a medical
device surgically implanted that purportedly blocked the effect of
opiates in the system.
      At the combined jurisdiction and disposition hearing, father
submitted on the department’s recommendation and agreed to
the case plan. The juvenile court declined father’s request to
change his progress from “minimal” to “adequate.” The juvenile
court assumed jurisdiction of S.S., ordered that she remain
placed with paternal grandmother, and accepted the
department’s disposition recommendations.
                   Three-Month Review Hearing
      The department’s interim review reported “significant
concerns” regarding parents’ compliance with DAS testing and
treatment. Father tested positive in June 2021 for
benzodiazepine and fentanyl. In July 2021, he was treated for an
“‘unintentional overdose,’” and police found a small amount of




                                3
fentanyl on a piece of foil in father’s home. As of August 2021, he
had not met with DAS for an assessment as required by his case
plan. In September 2021, father was arrested after his probation
officer found a “‘baggie’” with fentanyl and a BB gun in his home.
Father admitted that he had used fentanyl the prior day.
       At the review hearing, the juvenile court shared its
concerns with parents’ progress and warned that if this was a six
month hearing, services would likely be terminated. The juvenile
court encouraged parents to “step up and engage with services”
and “the case plan.” Father indicated he understood and would
be going to DAS immediately.
                     Six-Month Review Hearing
       The department’s six-month review report prepared in
December 2021 indicated father had two further assessments
that were determined to be invalid because he continued to deny
a substance abuse problem. Despite multiple attempts by DAS to
reach father regarding his treatment plan, he did not make
further contact with the assessor. The department recommended
continued reunification services only as to father because he
indicated he would be engaging with a private treatment
program.
       The juvenile court disagreed with the department’s
recommendation because it was concerned it could not make a
finding that there was a substantial probability of returning S.S.
to father’s custody or that there had been sufficient progress to
warrant continuing services to twelve months. The juvenile court
set the matter for a contested six-month review hearing.
       In February 2022, prior to the hearing, the department
filed an addendum report and recommended that the juvenile
court terminate services for both mother and father. The




                                4
department expressed concern that father had not adequately
addressed the safety concern around his drug use and had not
engaged in a treatment program. Father claimed he was denied
services with the private treatment program because he had not
abused drugs throughout the past year. Although his drug tests
were negative since the last report, he had tested positive for
fentanyl as recently as October 2021.
        In March 2022, the initial six-month review hearing began
with the testimony of father’s mother, Kelley S., with whom S.S.
had been residing since her detention in April 2021. The
testimony primarily focused on the positive visits between father
and S.S. After a brief recess, during which an off-the-record
comment was made by the judge, father asked that the judge
recuse herself and schedule the hearing before a different judge.
To avoid any appearance of impropriety, the judge agreed, and
the matter was continued to the end of the month.
        In late March 2022, the six-month review hearing began
again and was conducted before a different judge over a period of
four days from March to May. At the time of the hearing, father
was living in his mobile trailer and working in Oregon. Mother
was pregnant with their second child and had traveled to Oregon
to stay with father. In early March 2022, mother gave birth to a
baby boy, R.S., who tested positive for controlled substances. The
baby was detained by Oregon’s Department of Health Services
(ODHS).
        Father testified that while he was living in Oregon, he was
still returning to California for his random drug tests. However,
he later admitted that on at least one occasion, he had somebody
else provide a sample on his behalf. On another occasion, that




                                 5
same individual attempted to provide a sample but left when
staff asked to take his photograph.
       Father admitted he had not participated in any classes
through a certified addiction treatment program but explained he
had made steps to maintain his sobriety by getting the medical
implant, undergoing rapid detox, and had been attending
Narcotics Anonymous (N.A.) for approximately three months.
       The social worker testified that she did not believe S.S.
could be returned to father’s care because he had not followed
through with his case plan components to provide for her safety.
For example, father had not participated in random drug
screenings since the last hearing despite the department’s efforts
to coordinate testing with ODHS, which would have required
father to participate in treatment. The social worker also
expressed concern that father chose to leave the state while he
was in reunification services with S.S. and had not visited with
her in person for approximately two months.
       On the last day of the hearing, father’s counsel planned to
offer the testimony of Kelley S. However, in the interest of
preventing cumulative testimony, the juvenile court informed
counsel that it would accept as fact any testimony regarding the
positive and appropriate nature of father’s visits with S.S.
Counsel agreed to “streamline” those issues.
                        Juvenile Court Ruling
       The juvenile court found the department made reasonable
efforts to return S.S. to a safe home and provided father and
mother reasonable services designed to aid in overcoming the
problems that led to S.S.’s removal. The juvenile court also
found, by clear and convincing evidence, that mother made no
progress toward alleviating or mitigating the causes




                                6
necessitating placement, and father made, “at best,” “minimal
efforts.”
       The juvenile court detailed father’s missed tests for the 10
weeks prior to the hearing, his dishonesty in having another
individual test on his behalf, his unwillingness to participate in a
treatment plan, and the multiple invalidated assessments. The
juvenile court concluded, father is “doing everything he can to
suggest that he doesn’t have a problem when in [the juvenile
court’s] opinion, the evidence is overwhelming that he does.”
       The juvenile court terminated reunifications for both
parents and set the matter for a section 366.26 hearing.
                            DISCUSSION
       The department contends the writ petition should be
denied as deficient because father has failed to provide citations
to the record or legal authority in support of his contentions.
(Cal. Rules of Court, rule 8.452.) Despite these deficiencies, we
reach the merits of this matter. (See Glen C. v. Superior Court
(2000) 78 Cal.App.4th 570, 580, 583.)
                         Standard of Review
       We review the juvenile court’s findings to determine
whether they are supported by substantial evidence. (J.H. v.
Superior Court (2018) 20 Cal.App.5th 530, 535 (J.H.).) We
construe all reasonable inferences and resolve all conflicts in
favor of the juvenile court’s determinations. (Kevin R. v. Superior
Court (2010) 191 Cal.App.4th 676, 688-689 (Kevin R.).) “‘We do
not reweigh the evidence or exercise independent judgment, but
merely determine if there are sufficient facts to support the
findings of the [juvenile] court.’” (Id. at p. 689.)




                                 7
                         Reunification Services
       As a general rule, when a child is removed from parental
custody under the dependency statutes, the juvenile court is
required to provide reunification services for the parent and
child. (§ 361.5, subd. (a); In re Jesse W. (2007) 157 Cal.App.4th
49, 59.) However, there is a shortened reunification services
period of six months in cases where the “minor was under the age
of three when removed from the physical custody of his or her
parent.” (In re Jesse W., supra, at p. 59; Sara M. v. Superior
Court (2005) 36 Cal.4th 998, 1009, fn. 4.)
       “If the child is not returned to parental custody at the six-
month review hearing and is under three years of age, the court
may set a section 366.26 hearing if it finds by clear and
convincing evidence the parent failed to participate regularly and
make substantial progress in a court-ordered treatment plan.”
(Kevin R., supra, 191 Cal.App.4th at p. 688, citing § 366.21, subd.
(e).) If the juvenile court finds there is a substantial probability
the child may be returned to his or her parent within six months
or that reasonable services have not been provided, the juvenile
court is required to continue the case to the 12-month
permanency hearing. (Kevin R., supra, at p. 688.)
                         Substantial Evidence
       Father contends substantial evidence did not support the
juvenile court’s findings that the department provided reasonable
services. He also contends he “more than met the criteria” for
continued services because he had “substantially complied” with
his case plan. He cites to evidence favorable to him, including his
purported sobriety since October 2021, his attendance to N.A.
meetings, and six months of clean drug tests. But the issue on
appeal is not whether some evidence supports his position.




                                 8
Rather, it is whether substantial evidence supports the juvenile
court’s judgment. (J.H., supra, 20 Cal.App.5th at p. 535.)
       Here, the juvenile court found father had made, “at best,”
“minimal efforts” to comply with his case plan. There was no
dispute he had completed his parenting education classes,
participated in S.S.’s medical and therapy appointments, and had
“appropriate” and “positive” visits with S.S. But the evidence
was “overwhelming” that father had a substance abuse problem
and had not engaged in treatment services as required by his
case plan. Accordingly, there was no reason to believe he would
complete services in the time required by law if they were
continued.
       Moreover, father’s contention that he “substantially
complied” with his case plan is not supported by the record. For
example, father had multiple missed drug tests, two positive tests
for fentanyl, used a cheating device, suffered a suspected fentanyl
overdose, and on at least two occasions, provided or attempted to
provide a fraudulent drug test by having another individual test
on his behalf.
       In addition, after father moved to Oregon, he eventually
stopped providing drug tests altogether, despite the department’s
efforts to facilitate testing with ODHS. As the juvenile court
explained, random drug tests would have been helpful to
“corroborate” father’s claim that he has remained drug-free,
particularly where his credibility was in question.
       By the time of the hearing, father was also not attending
his in-person visits with S.S. The juvenile court opined that it
was “disingenuous” for father to move 300 miles away from S.S.
and then complain this was a “hardship” for him. We agree.
“[R]eunification services are a benefit, not a constitutional




                                9
entitlement,” therefore, “the juvenile court has discretion to
terminate those services at any time, depending on the
circumstances presented.” (In re Jesse W., supra, 157
Cal.App.4th at p. 60.)
       We conclude substantial evidence supports the juvenile
court’s finding that the department offered or provided
reasonable reunification services and there was no substantial
likelihood that S.S. would be returned to father if his services
were continued.
                   Alleged Due Process Violations
       Father makes several arguments that the juvenile court
and the department violated his due process rights. For example,
he contends, the recusal of the first judge prejudiced him because
his situation was much worse by the time the second six-month
review hearing began in late March 2022. He also makes several
contentions that the second judge was biased, and father was
limited in the presentation of his case. These contentions are
meritless.
       Father also contends the juvenile court’s refusal to allow
Kelley S. to testify de novo was evidence of bias. But the juvenile
court could limit testimony to that which was relevant to the
contested issue of father’s compliance with his case plan. (See In
re Jeanette V. (1998) 68 Cal.App.4th 811, 816-817.)
       Father next contends the department did not follow
prevailing case law in providing reunification services. He is
wrong. “The adequacy of reunification plans and the
reasonableness of the [department’s] efforts are judged according
to the circumstances of each case.” (Robin V. v. Superior Court
(1995) 33 Cal.App.4th 1158, 1164.) Here, the record establishes
that the department and DAS made numerous attempts to




                                10
facilitate treatment services and father chose not to avail himself
of those services. Accordingly, father’s reliance on In re Alvin R.
(2003) 108 Cal.App.4th 962 is inapt.
       Father’s contention that the department violated due
process by failing to give notice or identify its witness list is also
meritless. The juvenile court concluded that “any reasonable
attorney would have expected that the social worker would be
called as a witness.” Based on her background, she was qualified
as an expert witness.
       Lastly, we do not reach father’s contention that the juvenile
court should have given full faith and credit to the Oregon action
involving R.S. because it was not the subject of the underlying
dependency action involving S.S. and is not properly before this
court.
                           DISPOSITION
       The petition for an extraordinary writ is denied.
       NOT TO BE PUBLISHED.



                                                YEGAN, acting P. J.

We concur:


        PERREN, J.*


        BALTODANO, J.


*Retired Associate Justice of the Court of Appeal, Second Appellate District,
assigned by the Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                          11
                     Brian Aronsen, Judge
           Superior Court County of San Luis Obispo
               ______________________________

      Jane L. Tanner Wierda; Egan Law and M. Jude Egan, for
Petitioner.

      Rita L. Neal, County Counsel, Ann Duggan, Debra
Barriger, Deputy County Counsel, for Real Party in Interest.

     No appearance for Respondent.